 


113 HRES 335 IH: To refer H.R. 3068, a bill making congressional reference to the United States Court of Federal Claims pursuant to sections 1492 and 2509 of title 28, United States Code, the Indian trust-related claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan as well as its individual members.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 335 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2013 
Mr. Benishek submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
To refer H.R. 3068, a bill making congressional reference to the United States Court of Federal Claims pursuant to sections 1492 and 2509 of title 28, United States Code, the Indian trust-related claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan as well as its individual members. 
 
 
1.ReferralPursuant to section 1492 of title 28, United States Code, the bill (H.R. 3068), entitled A Bill relating to members of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan, now pending in the House of Representatives, is referred to the chief judge of the United States Court of Federal Claims for a determination as to whether the tribe and its members have Indian trust-related legal or equitable claims against the United States other than the legal claims that are pending in the Court of Federal Claims on the date of enactment of this resolution. 
2.Proceeding and reportUpon receipt of the bill, the chief judge shall— 
(1)proceed according to the provisions of sections 1492 and 2509 of title 28, United States Code, notwithstanding the bar of any statute of limitations; and 
(2)report back to the House of Representatives, at the earliest practicable date, providing— 
(A)findings of fact and conclusions of law that are sufficient to inform the Congress of the nature, extent, and character of the Indian-trust related claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan and its tribal members for compensation as legal or equitable claims against the United States other than the legal claims that are pending in the Court of Federal Claims on the date of enactment of this resolution; and 
(B)the amount, if any, legally or equitably due from the United States to the claimants. 
 
